Case: 21-50791     Document: 00516439434        Page: 1     Date Filed: 08/19/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         August 19, 2022
                                 No. 21-50791                             Lyle W. Cayce
                                                                               Clerk

   Cameron Luke,

                                                           Plaintiff—Appellant,

                                     versus

   State of Texas; Lee County, Community Supervision and
   Corrections Department; San Jacinto County, Texas,
   Community Supervision and Corrections Department;
   Lee County,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:20-CV-388


   Before Richman, Chief Judge, and Costa and Ho, Circuit Judges.
   Gregg Costa, Circuit Judge:
         Cameron Luke, who is deaf, was arrested for marijuana possession.
   Throughout his encounter with the criminal justice system—during his
   arrest, court proceedings, and interactions with probation officers—he was
   denied a sign language interpreter. The question is whether denying a deaf
   defendant an interpreter during his criminal proceedings violates the
   Americans with Disabilities Act. The answer is yes.
Case: 21-50791         Document: 00516439434               Page: 2       Date Filed: 08/19/2022




                                           No. 21-50791


                                                 I
           Like many deaf individuals, Luke has trouble speaking and reading
   English. 1 He also has difficulty lip reading. So in order to effectively
   communicate, Luke requires an American Sign Language (ASL) interpreter.
           Such an interpreter was never provided during Luke’s case for
   marijuana possession. No interpreter was provided the night of his arrest
   during a traffic stop, even though his mother, who was watching the scene
   via FaceTime, urged the officers to provide him with one. No interpreter
   was present when Luke was booked and detained at Lee County Jail. Nor
   was one present when a Lee County justice of the peace arraigned him and
   released him on bond. No interpreter ever explained to Luke his legal rights,
   the charges against him, or the terms and conditions of his bail.
           The county court said that an interpreter would be provided for the
   hearing at which Luke was going to plead guilty in exchange for one year of
   probation. But the court did not follow through on that commitment.
   Instead, it insisted that Luke’s mother, who has only basic knowledge of sign
   language, interpret for her son during the hearing. Thus, no qualified
   interpreter ever explained to Luke the terms of his probation.
           Luke’s experience on probation, which began with Lee County’s
   Community Supervision Corrections Department but was later transferred
   to San Jacinto County’s, was more of the same. Neither department
   provided Luke with an interpreter for his meetings with probation officers.
   Just like at the hearing, the probation officers instead had Luke’s mother
   interpret for him. No qualified interpreter ever explained to Luke what


           1
             We accept as true all factual allegations in the complaint as this case was dismissed
   at the pleadings stage. Leatherman v. Tarrant Cnty. Narcotics Intel. & Coordination Unit,
   507 U.S. 163, 164 (1993).




                                                 2
Case: 21-50791        Document: 00516439434              Page: 3       Date Filed: 08/19/2022




                                          No. 21-50791


   happened during those meetings or whether he was satisfying the terms of
   his probation.
           Contending that the lack of interpreters left him “isolated and
   confused” during the criminal proceedings, Luke sued the following entities
   under Title II of the Americans with Disabilities Act: (1) Lee County, which
   operated the jail and court; (2) the Community Supervision and Corrections
   Departments of both Lee County and San Jacinto County (the “Supervision
   Departments”), the Texas state agencies that oversaw his probation; and (3)
   the State of Texas. 2 Luke sought injunctive relief against the Supervision
   Departments and the State of Texas and compensatory and nominal damages
   from all defendants.
           The district court dismissed all of Luke’s claims at the pleading stage.
   It initially dismissed claims against the Supervision Departments on the
   ground that Luke’s claims were moot because he had successfully completed
   probation.     Responding to Luke’s motion to reconsider the mootness
   dismissal because he also sought damages, the court maintained the dismissal
   but gave a different reason.           This time it concluded the Supervision
   Departments enjoyed sovereign immunity. The court then granted Lee
   County’s motion for judgment on the pleadings, again on sovereign
   immunity grounds. The court also granted Texas’s motion to dismiss for
   improper service of process because Luke served the wrong Texas official.
   Luke appeals.
                                               II
           The district court dismissed Luke’s claims against Lee County and
   the Supervision Departments on sovereign immunity grounds, using the


           2
            Luke also sued Lee County judges in their official capacity, but the district court
   dismissed those claims as redundant of the ones against the county.




                                                3
Case: 21-50791      Document: 00516439434           Page: 4     Date Filed: 08/19/2022




                                     No. 21-50791


   same reasoning for all those entities. But there is a basic problem with its
   sovereign immunity dismissal of the county: Lee County is a political
   subdivision of Texas, rather than an arm of the State, and thus does not enjoy
   state sovereign immunity. See Alden v. Maine, 527 U.S. 706, 756 (1999)
   (“The immunity does not extend to suits prosecuted against a municipal
   corporation or other governmental entity which is not an arm of the State.”);
   Stratta v. Roe, 961 F.3d 340, 352 (5th Cir. 2020) (“Counties, of course, are
   not entitled to Eleventh Amendment immunity.”).
          Still, the district court’s reasons for dismissing Lee County could
   support a dismissal even outside a sovereign immunity framework. That is
   because the district court’s conclusion that Congress had not abrogated
   sovereign immunity for this type of suit is akin to a conclusion that Luke did
   not state a violation of Title II of the ADA. The abrogation inquiry for Title
   II claims requires an inquiry into: “(1) which aspects of the State’s alleged
   conduct violated Title II; (2) to what extent such misconduct also violated
   the Fourteenth Amendment; and (3) insofar as such misconduct violated
   Title II but did not violate the Fourteenth Amendment, whether Congress’s
   purported abrogation of sovereign immunity as to that class of conduct is
   nevertheless valid.” United States v. Georgia, 546 U.S. 151, 159 (2006). In
   considering the first step, the district court concluded that Luke did not
   identify a violation of Title II. That is akin to ruling that he failed stated a
   claim under Rule 12(b)(6). So if correct, the district court’s ruling would
   support a sovereign immunity dismissal against the Supervision Departments
   that are state agencies and a dismissal for failure to state a claim against Lee
   County.
          But the district court was mistaken; Luke did allege disability
   discrimination. To make out a claim under Title II, Luke had to show: (1)
   that he is a qualified individual with a disability; (2) that he was excluded from
   participation in, or denied the benefits of, services, programs, or activities for



                                           4
Case: 21-50791         Document: 00516439434              Page: 5       Date Filed: 08/19/2022




                                          No. 21-50791


   which the public entity is responsible, or was otherwise being discriminated
   against; and (3) that such discrimination is because of his disability. 42
   U.S.C. § 12132; Hale v. King, 642 F.3d 492, 499 (5th Cir. 2011).
           Luke’s deafness makes him a qualified individual with a disability. See
   42 U.S.C. § 12131(2); see also Delano-Pyle v. Victoria County, 302 F.3d 567,
   575–76 (5th Cir. 2002). And Luke can show that he was discriminated against
   because of his disability as both Lee County and the Supervision
   Departments knew he was deaf yet failed to provide an accommodation
   despite multiple requests for an interpreter. See Windham v. Harris County,
   875 F.3d 229, 235 (5th Cir. 2017). Title II regulations list “auxiliary aids,”
   including “[q]ualified interpreters,” as reasonable accommodations that
   public entities “shall” provide when necessary. 28 C.F.R. § 35.160(b)(1); id.
   § 35.104.
           Luke also alleges that he was denied the benefit of “meaningful
   access” to public services. See Alexander v. Choate, 469 U.S. 287, 301
   (1985) 3; see also Cadena v. El Paso County, 946 F.3d 717, 725 (5th Cir. 2020).
   He says that he was not able to understand his legal rights or effectively
   communicate throughout his proceedings. Not being able to understand a
   court hearing or meeting with a probation officer is, by definition, a lack of
   meaningful access to those public services. Indeed, a core purpose of Title II
   is for public entities to “accommodate persons with disabilities in the
   administration of justice.” See Tennessee v. Lane, 541 U.S. 509, 533 (2004).




           3
              While Alexander adopted the “meaningful access” standard in the context of the
   Rehabilitation Act, the ADA and Rehabilitation Act are interpreted in pari materia. Frame
   v. City of Arlington, 657 F.3d 215, 223–24 (5th Cir. 2011). Cases interpreting the applicable
   standards under one of the statutes are thus applicable to both. Delano-Pyle v. Victoria
   County, 302 F.3d 567, 574 (5th Cir. 2002).




                                                5
Case: 21-50791       Document: 00516439434           Page: 6     Date Filed: 08/19/2022




                                      No. 21-50791


            It was on this element that the district court rejected Luke’s claims.
   It reasoned that Luke was not denied a public service because he
   “successfully participated in, availed himself of, and completed the terms of
   his probation.” In other words, the criminal case turned out okay for Luke.
            This no-harm-no-foul theory is inconsistent with the ADA. Nothing
   in the statute’s text or the caselaw applying it requires Luke to have alleged a
   bad outcome—something like being wrongly arrested, getting his bail or
   probation revoked, or mistakenly entering a guilty plea because of confusion
   without an interpreter. And for good reason: Lack of meaningful access is
   itself the harm under Title II, regardless of whether any additional injury
   follows. See Lane, 541 U.S. at 532–33. Luke’s Title II injury is not being able
   to understand the judges and probation officers as a nondeaf defendant
   would.
            Under the district court’s reasoning, a state could refuse to provide an
   ASL interpreter at a deaf individual’s trial and then avoid Title II liability if
   the defendant is acquitted. Courts have rightly rejected that position. See,
   e.g., Robertson v. Las Animas Cnty. Sheriff’s Dep’t, 500 F.3d 1185, 1199 (10th
   Cir. 2007) (holding that failing to provide deaf arrestee with auxiliary aids at
   probable cause hearing constituted a Title II injury even though the charges
   were dismissed); Chisolm v. McManimon, 275 F.3d 315, 328–30 (3d Cir. 2001)
   (recognizing that denying deaf plaintiff auxiliary aids during his criminal
   proceedings could amount to Title II violation even though the charges
   against him were quashed); Duvall v. County of Kitsap, 260 F.3d 1124, 1137–
   38 (9th Cir. 2001) (concluding that failure to provide deaf individual effective
   auxiliary aids during his trial can violate Title II without regard for that trial’s
   outcome); see also Perez v. Drs. Hosp. at Renaissance, Ltd., 624 F. App’x 180,
   184 (5th Cir. 2015) (holding that jury could find that hospital’s failure to
   provide effective auxiliary aids to deaf patient violated Title III despite
   patient not suffering any additional harm).



                                            6
Case: 21-50791         Document: 00516439434               Page: 7      Date Filed: 08/19/2022




                                           No. 21-50791


           The positive outcome of Luke’s criminal case may, of course, affect
   his damages. 4 But it does not allow courts to escape their ADA obligations.
           Even with this understanding of Title II, the Supervision Departments
   contend there is no ADA violation because Luke’s mother served as an
   interpreter. But taking Luke’s allegations as true, his mother knows only
   basic sign language. His mother’s involvement thus did not fully inform him
   of the proceedings or otherwise provide the meaningful access the ADA
   requires. What is more, public entities cannot force a disabled person’s
   family member to provide the interpretation services for which the entity is
   responsible. See 28 C.F.R. § 35.160(c)(2).
           Luke thus has sufficiently stated a Title II claim. This means his claim
   against Lee County should proceed past the pleading stage.
           It is not so simple for the Supervision Departments. We hold only that
   Luke’s allegations satisfy step one of the abrogation test. The inquiry should
   now proceed to the second and, if necessary, third step. See Georgia, 546 U.S.
   at 159. These difficult abrogation questions would benefit from full briefing
   and initial consideration by the district court.




           4
              The district court thought that Luke failed to specifically allege facts supporting
   compensatory damages. We disagree. Luke alleged that not being able to understand the
   proceedings against him caused him “fear, anxiety, indignity, [and] humiliation.” A
   separate issue, however, is whether compensatory damages are available to Title II
   plaintiffs at all. After oral argument, the Supreme Court held that emotional distress
   damages are not recoverable for disability discrimination under the Rehabilitation Act.
   Cummings v. Premier Rehab Keller, P.L.L.C., 142 S. Ct. 1562, 1576 (2022). We leave it for
   the district court to decide the effect, if any, Cummings has on Luke’s ability to recover
   emotional distress damages under Title II. In any event, Luke also seeks nominal damages.
   See Uzuegbunam v. Preczewski, 141 S. Ct. 792, 799–800 (2021).




                                                 7
Case: 21-50791      Document: 00516439434          Page: 8   Date Filed: 08/19/2022




                                    No. 21-50791


                                         III
          This leaves the claim against the State of Texas. We struggle to see
   what suing Texas directly does for Luke given that he has also sued the state
   agencies (the Supervision Departments) that oversaw his probation. In any
   event, the district court did not abuse its discretion in dismissing Texas for
   improper service. For plaintiffs to sue a state in federal court, they must
   either: (1) serve the state’s “chief executive officer”; or (2) provide service
   in a manner prescribed by that state’s law. Fed. R. Civ. P. 4(j)(2). Luke
   did neither. The governor is Texas’s chief executive officer, but Luke served
   the Secretary of State. See Tex. Const. art. IV, § 1. And no state law
   authorizes the Secretary of State to accept service on behalf of Texas in ADA
   cases. Luke points to a state law allowing the Secretary of State to accept
   service for claims that arise under the Texas Tort Claims Act and argues that
   it applies here because ADA suits are analogous to TTCA suits. See Tex.
   Civ. Prac. & Rem. Code § 101.102. But whether they are analogous is
   of no moment. The statute limits the service-of-process provision to claims
   arising “under th[at] chapter,” which ADA claims do not. Id. Luke’s service
   on the Secretary of State was therefore improper and the claim was correctly
   dismissed without prejudice.
                                        ***
          We REVERSE the dismissal of Luke’s claim against Lee County,
   VACATE the dismissal against the Supervision Departments, and
   AFFIRM the dismissal against Texas.             We REMAND for further
   proceedings consistent with this opinion, including consideration of whether
   Congress validly abrogated state sovereign immunity for the claims against
   the Supervisions Departments.




                                         8